UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6998


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN GARFIELD RICKS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:11-cr-00105-JCC-1; 1:12-cv-00747-JCC)


Submitted:   September 25, 2013           Decided:   October 15, 2013


Before SHEDD, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Garfield Ricks, Appellant Pro Se. Alicia J. Yass, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kevin    Garfield       Ricks       seeks    to    appeal    the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.       2013)    motion.       The   order       is    not     appealable     unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.          § 2253(c)(1)(B)           (2006).             A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner        satisfies       this     standard           by     demonstrating       that

reasonable          jurists     would    find        that    the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies       relief        on   procedural         grounds,        the     prisoner      must

demonstrate         both    that   the    dispositive            procedural     ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Ricks has not made the requisite showing. *                         Accordingly, we


        *
       In deciding whether Ricks is entitled to a certificate of
appealablity, we have considered all relevant filings Ricks made
in the district court and in this court, including his filings
related to his Fed. R. Civ. P. 60(b) motions.



                                               2
deny a certificate of appealability and dismiss the appeal.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3